DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Examiner has reconsidered the Requirement for Restriction mailed July 23, 2019.  After further review of the specification as originally filed, it has been determined that Figs 2-3 are not Species and as such, the restriction requirement directed toward Species A-B has been withdrawn.  Examiner will issue a second Non-Final for examination of previously withdrawn Claims 4-5 and 8-14.

Response to Amendment
This action is in reply to the response to the amendment filed on February 24, 2021
The amendment to the specification filed February 24, 2021 is entered.
Claims 1-20 are currently pending and have been examined.
Claims 15-19 are withdrawn.
Claims 1-2, and 6-7 are amended.
Claim 20 is new.
Applicant’s amendment to the drawings, overcomes the objection to the drawings, set forth in the Non-Final Rejection mailed January 01, 2021.  The objection is withdrawn.
Applicant’s amendment to Claim 1, overcomes the objection to the claims, set forth in the Non-Final Rejection mailed January 01, 2021.  The objection is withdrawn.
Applicant’s amendment to Claims 6-7, overcomes the rejection to the claims under 35 USC 112(b) for indefiniteness, set forth in the Non-Final Rejection mailed January 01, 2021.  The rejection is withdrawn.
A second Non-Final is being issued to capture issues relating to the rejection of Claims 4-5 and 8-14.  The Non-Final Rejection mailed January 01, 2021 is null and void. 

Specification
The disclosure is objected to because of the following informalities: 
Paragraphs [0017] and [0018] provide that Figs 2-3 illustrate that same embodiment.  However, Fig 3 illustrates the invention on the roof or other suitable location and does not include the elements of Fig 2.   Because of this, Figs 2-3 were interpreted as different species, rather than one in the same.  It is recommended the disclosure and figures be amended to make clearer the association of Figures 2 and 3.  
Appropriate correction is required.


Claim Objections
Claims 5, 8 and 12 are objected to because of the following informalities:  
Claim 5 recites “the second evaporator is connected to the section side inlet.”  However, Examiner suggest it recite, “the second evaporator is connected to the suction side inlet.” 
Claim 8 recites the limitation “a second refrigerant system comprising a second compressor, a second condenser,” in lines 6-7; and recites the limitation “the second compressor is further connected to the second condenser, and the second condenser is connected to the cascade heat exchanger and the second evaporator” in lines 10-11. However, having a second condenser is indicative that a first condenser exist. Examiner suggest simply recited “a condenser,” to eliminate possible confusion pertaining to a first condenser.
Claim 12 recites “[t]he apparatus of any of claim 11,” however, it should recite “[t]he apparatus of .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10-14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 3 and 10 recites the limitation "the group" in line 2.  There is insufficient antecedent basis for these limitations in the claims.  For the purpose of this examination, the limitation will be interpreted to mean “a group.”
Claim 13 recites the limitation “wherein the first refrigerant system is located on a rooftop and the second refrigerant system is located in a building.” However, it is unclear and promotes ambiguity as to the intent of the claim and the technical feature being referred to. Because of this, the limitation is rendered indefinite since the “rooftop” and the “building” are beyond the scope of the claim. For the purpose of this examination, the limitation will be interpreted to mean “capable of being located on a rooftop” and “capable of being located in a building.”
Claim 14 is rejected with similar rationale to that of Claim 13 regarding the heat cascade heat exchanger located on the rooftop.
Claim 20 recites the limitation “wherein the first refrigerant system has a suction temperature from 50°F to -30°F and a condensing temperature from 15°F to 25F, and the second refrigerant system has a suction temperature from -20°F to 0°F, and a condensing temperature from 95°F to 120°F.”  However, it is unclear as to how the cited temperatures are limited and/or limit the structure itself since no controller is claimed.  The specification as originally filed, implies that having a first refrigerant that is carbon dioxide and a second refrigerant that is selected from ammonia, hydrofluorocarbons, and a combination thereof will yield temperatures governed by the claim (see paragraphs [0038]-[0048]).  The ambiguity pertaining to how the temperature is limited 
Claims 11-12 are rejected as depending from a rejected Claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 8-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takayama et al. (U.S. Patent Application Publication No. 2015/0153086) hereinafter “Takayama” in view of Mosemann et al. (U.S. Patent Application Publication No. 2003/0024262) hereinafter “Mosemann.”

Regarding Claim 1, Takayama discloses:
	A refrigeration apparatus (see Fig 1) comprising: 
a first refrigerant system (10) comprising a first compressor (11), a cascade heat exchanger (30) operates as a first condenser (12) for the first refrigerant system (10), and a first evaporator (15), wherein the first compressor (11) is connected to the cascade heat exchanger (30), the cascade heat exchanger (30) is further connected to the first evaporator (15), and the first evaporator (15) is further connected to the first compressor (11, see Fig 1); and 
a second refrigerant system (20) comprising a second compressor (21), a second condenser (22), the cascade heat exchanger (30), and a second 
evaporator (25, see paragraph [0025]: the heat exchanging portion evaporates and gasifies the refrigerant); 
	wherein the cascade heat exchanger (30) operates as another 
evaporator (24) for the second refrigerant system (20); and
the second evaporator (25) is connected to the second compressor (21), the second compressor (21) is further connected to the condenser (22), and the condenser (22) is connected to the cascade heat exchanger (30) and the second evaporator (25, see Fig 1).  
Takayama teaches the invention as described above, but fails to explicitly teach, wherein the second compressor comprises an economizer port and the cascade heat exchanger is connected to the economizer port.
In the same field of endeavor of cascade systems, Mosemann teaches that it is known in the art (see Abstract, Fig 1) of cascade systems to provide a refrigeration apparatus (see Fig 2 of Mosemann) with multiple compressors (1, 3), wherein one of the compressors (3) comprises an economizer port (12) connected to a cascade heat exchanger (20) to improve the coefficient of performance of the entire system by at least 5% (see paragraph [0006]).  The advantage of combining the teachings of Mosemann in that of Takayama is that doing so would provide a refrigeration apparatus having multiple compressors that saves energy and considerably improves the economic efficiency of the system (see paragraph [0006] of Mosemann).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Takayama with Mosemann, to provide the second compressor with an economizer port that is connected to the cascade heat exchanger for the purpose of saving energy and considerably improving the economic efficiency of the overall system.

Regarding Claim 2, Takayama in view of Mosemann meets the limitation of Claim 1.  Takayama further teaches, the refrigeration apparatus (see Fig 1) further comprising a first refrigerant in the first refrigerant system (10), wherein the first refrigerant is carbon dioxide (see paragraph [0019]).  

Regarding Claim 3, Takayama in view of Mosemann meets the limitation of Claim 1.  Takayama further teaches, the refrigeration apparatus (see Fig 1) further comprising a second refrigerant in the second refrigerant system (20) selected from the group consisting of ammonia and HFCs (see paragraphs [0029] and [0047]).  

Regarding Claim 4, Takayama in view of Mosemann meets the limitation of Claim 1.  Takayama further teaches, wherein the first refrigerant system (10, see Fig 1) and second refrigerant system (20) each further include at least one expansion valve (14, 23, see Fig 1).  

Regarding Claim 5, Takayama in view of Mosemann meets the limitation of Claim 1.  Takayama further teaches, wherein the second compressor (21, see Fig 1) comprises a suction side inlet (see Fig 1: the side of the compressor 21 where fluid enters, as illustrated by the arrows) and the second evaporator (25) is connected to the section side inlet (see Fig 1: the second evaporator is connected by way of the cascade heat exchanger).  

Regarding Claim 8, Takayama discloses: 
A refrigeration apparatus (see Fig 1) comprising: 
a first refrigerant system (10) comprising a first compressor (11), a cascade heat exchanger (30), and a first evaporator (15), wherein the first compressor (11) is connected to the cascade heat exchanger (30), the cascade heat exchanger (30) is further connected to the first evaporator (15), and the first evaporator (15) is further connected to the first compressor (11); and 
a second refrigerant system (20) comprising a second compressor (21) having a suction side inlet (see Fig 1: the side of the compressor where fluid enters, as illustrated by the arrows), a (22), the cascade heat 
exchanger (30), and a second evaporator (25), wherein the second compressor (21) is connected to the (22), the second condenser (22) is further connected to the cascade heat exchanger (30) and the second 
evaporator (25), the second evaporator (25) is further connected to the second compressor (21) at the suction side inlet (see Fig 1: the second evaporator is connected at the suction inlet by way of the cascade heat exchanger), 
wherein the first compressor (11), cascade heat exchanger (30) and first evaporator (15) are located at a first location (extended from the indoor unit 2, see Fig 1) and the second compressor (21), (22) and second evaporator (25) are located at a second location (all within the outdoor unit 1).  
Takayama teaches the invention as described above, but fails to explicitly teach, the compressor having an economizer port inlet, and the cascade heat exchanger is further connected to the second compressor at the economizer port inlet. 
In the same field of endeavor of cascade systems, Mosemann teaches that it is known in the art (see Abstract, Fig 1) of cascade systems to provide a refrigeration 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Takayama with Mosemann, to provide the second compressor with an economizer port that is connected to the cascade heat exchanger for the purpose of saving energy and considerably improving the economic efficiency of the overall system.

Regarding Claim 9, Takayama in view of Mosemann meets the limitation of Claim 8.  Takayama further teaches, the refrigeration apparatus (see Fig 1) further comprising a first refrigerant in the first refrigerant system (10), wherein the first refrigerant is carbon dioxide (see paragraph [0019]).  

Regarding Claim 10, Takayama in view of Mosemann meets the limitation of Claim 9.  Takayama further teaches, the refrigeration apparatus (see Fig 1) further comprising a second refrigerant in the second refrigerant system (20) selected from the group consisting of ammonia and HFCs (see paragraphs [0029] and [0047]).  
Claim 11, Takayama in view of Mosemann meets the limitation of Claim 10.  Takayama further teaches, wherein the first refrigerant system (10, see Fig 1) further includes at least one expansion valve (14, see Fig 1).  

Regarding Claim 12, Takayama in view of Mosemann meets the limitation of Claim 11.  Takayama further teaches, wherein the second refrigerant system (20, see Fig 1) further includes at least one expansion valve (23, see Fig 1).  

Regarding Claim 20, Takayama in view of Mosemann, as applied to Claim 1, includes a first refrigerant that is carbon dioxide and a second refrigerant that includes a group consisting of ammonia and HFCs, but is silent on the suction temperatures and condensing temperatures of the first and second refrigerant systems.
However, as interpreted in the 35 U.S.C. §112(b) above, the cited temperature ranges for suction and condensing are a direct result of the refrigerants used.  Therefore, Takayama inherently teaches the suction and condensing temperatures (i.e. a suction temperature from 50°F to -30°F and a condensing temperature from 15°F to 25°F, and the second refrigerant system with a suction temperature from -20°F to 0°F, and a condensing temperature from 95°F to 120°F ), as claimed, to improve the efficiency of the second refrigerant system (see paragraph [0043]).  

Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takayama in view of Mosemann and further in view of Ueno et al. (U.S. Patent No. 5,740,679) hereinafter “Ueno.”
Claim 6, Takayama in view of Mosemann, as applied to Claim 1, includes an indoor unit and outdoor unit, but is silent on the first refrigerant system being located on a roof top of a building and the second refrigerant system being located in the building.
In the same field of endeavor of cascade systems, Ueno teaches that it is known in the art (see Column 3 lines 43-51, Fig 1 of Ueno) to have a refrigeration apparatus (see Fig 1) that includes a first refrigerant system (2) that is configured to be located on a rooftop of a building (see Fig 1, Column 3 lines 43-51) and a second refrigerant system (1) that is  configured to be located in the building (see Column 3 lines 52-61, understood a deep freezer would be located inside of a building) to conserve energy without greatly degrading the cooling performance of the system (see Column 6 lines 35-40 of Ueno).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Takayama, as modified by Mosemann, with Ueno, to provide a refrigeration apparatus that has a first refrigerant system configured to be located on a rooftop and a second refrigerant system configured to be located in a building, thereby conserving energy without greatly degrading the cooling performance of the system and improving the efficiency of the system.
Further, regarding the claim limitation “a first refrigerant system is configured to be located on a rooftop of a building and a second refrigerant system is configured to be located in the building,” the courts have held that rearranging parts of an invention involves only routine skill in the art (see In re Japikse, 86 USPQ 70., MPEP 2144.04 

Regarding Claim 7, Takayama in view of Mosemann, as further in view of Ueno, meets the limitation of Claim 6, requiring the first refrigerant system configured to be located on a rooftop.  Further Ueno teaches, wherein the cascade heat exchanger (4, see Fig 1) is configured to be located on the rooftop (see Fig 1:  by way of the connection to condenser 16).

Regarding Claim 13.  Claim 13 is rejected using the same rationale as that of Claim 6. 

Regarding Claim 14.  Claim 14 is rejected using the same rationale as that of Claim 7. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 6-7 have been considered but are moot because the new ground of rejection does not rely on any 
Applicant's arguments filed February 24, 2021 with respect to and in regard to the presently amended claims have been fully considered and are addressed in the updated rejections to the claims above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODEE M. JEFFERSON whose telephone number is (313)446-6589.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/M.M.J./Examiner, Art Unit 3763                                                                                                                                                                                                        /EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763